Citation Nr: 1436016	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed disability manifested by connective tissue disease, lupus, and/or pain syndrome, also diagnosed as fibromyalgia.

2.  Entitlement to service connection for claimed hepatitis B.

3.  Entitlement to service connection for claimed hepatitis C.

4.  Entitlement to service connection for a spinal disorder to include intervertebral disc syndrome (IVDS), soft tissue lesions and spondylosis.

5.  Entitlement to service connection for claimed residuals of a ruptured breast implant.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2008 rating decision issued by the Regional Office (RO).  

The Board remanded the case for additional development in January 2012, and it has now been returned to the Board for the purpose of review.

The issues of service connection for a spinal disorder and for a variously characterized illness variously diagnosed as fibromyalgia, lupus, connective tissue disorder, and/or pain syndrome, are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to hepatitis B or Hepatitis C during service or for many years thereafter.    

2.  The Veteran currently is not shown to have hepatitis B that is due to an identified risk factor or other event or incident of her period of active service.

2.  The currently demonstrated hepatitis C is not shown to be due to an identified risk factor or other event or incident of her period of active service.   

3.  The Veteran is not shown to have any residual disability due to a ruptured breast implant during service.


CONCLUSION OF LAW

1.  The Veteran does not have a disability manifested by hepatitis B due to disease or injury that was caused or aggravated by active service. 38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran's disability manifested by hepatitis C is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The Veteran does not have a residual disability due a ruptured breast implant due to disease or injury that was caused in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by an April 2008 letter that explained how VA could help the Veteran obtain evidence in support of her claims, set forth the criteria for service connection, and informed the Veteran of the manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The evidence of record includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and the written contentions of the Veteran.  VA examinations were obtained in connection with the Veteran's claims.  

Additionally, VA substantially complied with the instructions set forth in the Board's January 2012 remand by requesting the cited information and affording the Veteran the mandated VA examinations.  With respect to the addressed disabilities, the VA medical opinions obtained were based upon physical examination of the Veteran and full review of the record and the conclusions expressed were supported by adequate rationales.
  
The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also finds that there was substantial compliance with the terms of the January 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Service connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    



A,  Hepatitis B and C

The Veteran contends that she contracted hepatitis B and C in service.  She contends that her hepatitis was due to receiving a tattoo while she was in service.  She submitted documentation from her doctor to the effect that it was "possible" that she contracted hepatitis during a dental procedure in service or from the tattoo.  There has been no showing that unsanitary practices were engaged in at any dental clinic that the Veteran was seen at during service and she has not contended that she observed any unsanitary practices at any military dental clinic.  

The Veteran's service treatment records do not document the presence of hepatitis of any type during service.  The only in service risk factor that is documented is receiving one tattoo.

The Veteran gave a history of intravenous drug use prior to service to her health care providers on numerous occasions, usually referring to one to two years of use.  She denied having intravenous drug use after service. 

Although she apparently stated she used intravenous drugs in service on at least one occasion, more often she identified her intravenous drug use as taking place exclusively prior to service.  The private treatment records reflect that she admitted sharing needles when she was using intravenous drugs.

The private and VA doctors have opined that the Veteran's hepatitis C was most likely due to her intravenous drug use (including at a private pain management consultation in June 2003).  

The exception is one physician who noted that there was a "possibility" that the Veteran contracted hepatitis from receiving tattoos or dental work during service in a July 2011 letter.  This physician did not address the Veteran's history of intravenous drug abuse prior to service in her letter.  

The Veteran was afforded a VA examination in October 2012.  With respect to hepatitis B, the examiner stated that there was no evidence of any active hepatitis B infection based on 2008 lab tests.  The Veteran reportedly told the examiner that she was told that she no longer had a hepatitis B infection at least 15 years earlier.

With respect to hepatitis C, the Veteran reported being diagnosed in 1987 following a routine lab test; this was approximately nine years after service.  She initially told the examiner that she used intravenous heroin for two months prior to service, but then later stated that she used intravenous drugs daily for a year prior to service.  She reported stopping intravenous drug use when she found out that she was pregnant.  Her only risk factor in service was noted to be getting a single tattoo from what she characterized as "a messed up tattoo place" in New Jersey.  She denied having any blood exposures, transfusions or use of intravenous drugs after service.  She denied having high risk sexual activity.

The examiner opined that the Veteran's risk for contracting hepatitis C from her intravenous drug use prior to service was considerable.  The examiner further opined that, given the Veteran's prolonged intravenous drug use during the year prior to service and the single tattoo in service, it was more likely that her hepatitis B and C infections were due to her intravenous drug use.  

The examiner provided information about the epidemiology and transmission of hepatitis C infections that showed that intravenous drug use was by far the greatest risk factor for contracting hepatitis C. She also cited to a publication which indicated that there was no clear cut data that individuals with exposure to tattooing or body piercing alone were at increased risk for contracting hepatitis C.   

The examiner explained further that the relative risk of developing hepatitis from intravenous drug use was significant and likely represented the reason for the Veteran's hepatitis B and C infections given her long use of intravenous drugs compared to the single tattoo in service.    

The evidence does not support the Veteran's assertions that either her hepatitis B infection, which in any event appears to have resolved, or her hepatitis C infection, are in any way related to her active service, including the tattoo received during service.  

While one physician noted that it was "possible" that the tattoo or dental work could have caused her hepatitis C, that opinion is not only speculative in nature but also failed to assess the Veteran's history of intravenous drug use and the considerable risk associated with that activity.  

The most probative evidence of record is the VA examiner's opinion, insofar as it is based on a review of all of the evidence of record, including the Veteran's identified risk factors and prior medical history, and is supported by a well-reasoned rationale.  

To the extent that the Veteran believes that she contracted hepatitis B and C from a tattoo in service, her lay opinion on this matter is far less probative than the opinion of the VA examiner, which as previously stated was based on application of medical expertise to a complete review of the record.  


Residuals of a ruptured breast implant

The Veteran contends that she developed various illnesses as a result of a ruptured breast implant.  Although she has at times contended that she receives SSA disability benefits due to complications from the breast implants, she actually receives these benefits for an anxiety disorder and hepatitis.  

During service in March 1977, the Veteran is shown to have gotten breast implants to remedy hypoplasia of the breasts.  The implants were removed in February 1993.  Although no ruptures were noted during surgery, a pathology report done after the February 1993 surgery indicated that one of the implants had ruptured.  

The Veteran's treatment records show that she began having problems with chronic muscle and joint pains since the early 1980s.  The symptoms progressed to include generalized aches and pains, arthralgias, chronic headache, sun sensitivity, and Raynaud's phenomenon.  

The Veteran saw numerous physicians and specialists and received a variety of diagnoses, including a connective tissue disorder, neurological disorder,  and an autoimmune disorder, were, but a consensus on a definitive diagnosis was not obtained.  A relationship of some of her symptoms to her hepatitis C was also considered.   The Veteran was also diagnosed with fibromyalgia.  

During the course of seeking treatment in the 1990s, physicians believed that there was a possibility that the Veteran's musculoskeletal pains could be related to her breast implants.  

In October 1992 a physician opined that the possibility of such a relationship could not be excluded because "data regarding the relationship of musculoskeletal symptoms to silicone breast implants [was] still being gathered."  

In connection with a lawsuit, a physician opined that her symptoms were likely related to a silicone-induced disorder, although the possibility that some of her symptoms were due to hepatitis C also was considered and further study in this area was recommended.  

Similarly, other doctor's opinions from the 1990s suggested that there was a link between the Veteran's breast implants and her symptoms.  

The Veteran also submitted a news article about the possible relationship between silicone implants and immune problems.  In July 2011, the Veteran's doctor claimed that the Veteran had "complications with silicone" that contributed to a chronic pain syndrome.

A VA examination was conducted in November 2012.  At that time, the examiner explained that the Veteran's hypoplastic breasts were likely a congenital condition that developed naturally during her adolescence.  

There was no evidence to suggest that her small breast size was aggravated by service or there was any superimposed injury in service which resulted in a disability apart from the congenital condition.  The Veteran's breast implants did not change her hypoplastic breasts, but only their outward contour.  When the implants were removed, she returned to her prior hypoplastic status.  

According to the examiner, there was no additional disability which occurred as a result of the implantation surgery that was not the usual effect of such surgery. 

While the examiner believed that the Veteran as likely as not sustained a silent rupture of one of her implants, there was noted to be no current medical information to suggest that exposure to silicone results in a systemic/autoimmune, fibromyalgia, or connective tissue disease or other conditions.  

According to excerpts of medical publications contained in the examiner's report, while there had been adverse publicity about a possible link between silicone implants and autoimmune disorder, epidemiological studies and a meta-analysis had failed to report a causative relationship.  

Thus, one of the publications noted that the American College of Rheumatology and the U.S. Food and Drug Administration found no link between silicone breast implants and connective tissue disorders.  The examiner opined that there were "no current residuals" of the Veteran's breast implants or the rupture.  

The evidence does not support the Veteran's assertions that she has residuals of a ruptured breast implant.  While it appears that in the 1990s some medical professionals believed that her symptoms could have been related to her breast implants or the ruptured implant, the examiner's report indicates that further study showed that there actually was no evidence of a link between connective tissue disorders or autoimmune disorders and silicone breast implants.  

Thus, it appears that more research and study has gone into this area after the Veteran's physicians formed their opinions in the 1990s, and that the additional research did not support the existence of a causal relationship between silicone breast implants and the disorders that the Veteran eventually developed.  

The examiner's opinion, which is based on more current medical knowledge than was available in the 1990s, is the most probative evidence regarding the existence of any residual disability due to the claimed ruptured breast implant. 

Although one doctor in 2011 linked some of the Veteran's complaints to "complications with silicone," he provided absolutely no rationale for his conclusion that any of the Veteran's physical ailments were related to silicone.  

Thus, this opinion is of little probative value especially in light of the research cited in the VA examiner's report.  To the extent that the Veteran may sincerely believe that her breast implants caused her current medical problems, her lay opinion is less probative than the well-supported expert opinion of the VA examiner.

The Board also notes that the Veteran got breast implants to remedy congenitally underdeveloped breasts.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(d).  

While a congenital disease, as opposed to a defect, may be service connected if it was aggravated by service, in this case the examiner referred to the Veteran's hypoplastic breasts as a congenital defect in her report and in any event no aggravation was shown.  Treatment for a congenital condition that existed prior to service is generally not subject to service connection unless there was some type of superimposed disease or injury.  

To the extent that the Veteran contends that the rupture of one of her implants after service constituted superimposed disease or injury, the evidence does not support the existence of any residual disability due to a rupture of an implant or the actual breast implants or that the hypoplastic condition of her breasts was different from when she received implants.   

With respect to the claims, the Board considered the benefit of the doubt doctrine, but finds that the weight of the evidence is against the Veteran's claims.


ORDER

Service connection for claimed hepatitis B is denied.

Service connection for hepatitis C is denied.

Service connection for the claimed residuals of a ruptured breast implant is denied.


REMAND

With respect to the Veteran's claim of service connection for a spinal disorder, the evidence documents complaints of neck pain during service.  After service, she also complained of having neck and back pain.  By some reports, the pain was consistent since service.  By other reports, the chronic pain had its onset a few years after service.  

At an examination in October 2012, a VA examiner noted that the Veteran had multilevel osteogenic degeneration and degenerative disk disease.  The examiner opined that the widespread nature of the degenerative disk disease throughout the Veteran's entire spine in the absence of injury suggested an indwelling predisposition to this condition.  Thus, the Veteran's cervical and lumbar spine disorders (myofascial pain and arthritis) were unrelated to her complaints of neck pain in service.

However, the fact that the Veteran may have had a predisposition towards developing spinal problems does not provide any information about whether any disability had its onset during service or, in the case of arthritis, within one year of service.  

It is possible that the neck pain in service could have represented the beginning of the degenerative changes that caused her current symptoms.  While the examiner opined that the Veteran's current neck and back pain were unrelated to the neck pain that the Veteran had in service, the explanation that the Veteran was predisposed to disk degeneration does not address the issue of when the disk degeneration began to occur and the rationale provided by the examiner is therefore insufficient.   

The Veteran is also seeking service connection for a claimed disability manifested by connective tissue disease, lupus, and/or pain syndrome.  It appears that this is currently diagnosed as chronic pain syndrome and/or fibromyalgia.  

In the October 2012 examination report, the VA examiner indicated that the Veteran's chronic pain and fibromyalgia could have been caused by her spinal problems.  Since the relationship of the Veteran's spine disorders to her service has not yet been established, this issue is intertwined and must likewise be remanded.

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should all indicated action in order to obtain a supplemental medical opinion addressing the nature and likely etiology of the claimed cervical and lumbar spine disorders.

For each currently diagnosed spinal disorder, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that any spinal disability had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  In the case of arthritis, the examiner should also indicate if it at least as likely as not was present within one year of service.  

The examiner should address whether there is a relationship between the Veteran's neck complaints in service to any current neck or back disorder.  

If the examiner determines that the Veteran had an "indwelling predisposition" to spinal degeneration, the examiner should indicate whether this process at least as likely not began during service or if it was worsened beyond its normal progression by anything that occurred during her service.  

A complete rationale should be provided for all of the opinions set forth in the report of examination.

A new examination should be conducted if the examiner finds it necessary in order to provide the requested opinions.

2.  The AOJ also should take all indicated action in order to obtain a supplemental medical opinion as to the nature and likely etiology of the claimed condition identified as a connective tissue disorder, lupus, pain syndrome, and/or fibromyalgia. The examiner should identify the most likely diagnosis to explain the Veteran's symptoms.  The examiner should then indicate whether it is at least as likely as not (at least 50 percent likely) that the current disability had its clinical onset during service or otherwise was due to an event or incident of the Veteran's period of active service.  

The examiner should also indicate whether this disorder (connective tissue disorder, lupus, pain syndrome or fibromyalgia) was at least as likely as not caused or aggravated by the any current cervical or lumbar spine disease process.   

A complete rationale should be provided for all of the opinions set forth in the report of examination.  

A new examination should be conducted if the examiner finds it necessary in order to provide the requested opinions.

3.  After completing all indicated development, the AOJ should readjudicate claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  
 
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


